DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 9, 11-14, 19, and 21-28 are allowed and renumbered to 1-18 respectively.
The following is an examiner’s statement of reasons for allowance:
Bergstrom et al, US Pub. 2016/0270121 A1, discloses Handling Physical Random Access Channel Transmissions in Multi-Carrier Scenarios. Bergstrom et al does not teach or fairly suggest wherein acquiring, by the terminal device, the first random access response sent by the network device in response to the first random access request comprises: acquiring the first random access response based on a first random access radio network temporary identity (RA-RNTI) for the first random access response, wherein the first RA-RNTI is determined based on a calculation formula formed by adding at least one more parameter based on another calculation formula of a second RA-RNTI, wherein the second RA-RNTI is an RA-RNTI required for a second random access response in response to a second random access request on a second uplink carrier, and the at least one more parameter is greater than a maximum value of the second RA-RNTI, wherein the first uplink carrier is a supplementary uplink (SUL) carrier deployed at a frequency band lower than the second uplink carrier  as recited in claims 1, 11, 21 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463